                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:18-cv-00172-FDW-DSC
 RACHAN DAMIDI REDDY,                           )
                                                )
         Petitioner,                            )
                                                )
 vs.                                            )
                                                )        ORDER and NOTICE OF HEARING
 RASHID A. BUTTAR,                              )
                                                )
         Respondent.                            )
                                                )

       THIS MATTER is before the Court on Petitioner’s Motion for Summary Judgment (Doc.

No. 71). Also before the Court is Petitioner’s Motion for Judgment on the Pleadings (Doc. No.

65).

       TAKE NOTICE that a hearing on Petitioner’s Motion for Summary Judgment will take

place on April 8, 2020, at 10:30 a.m. in Courtroom #1-1 of the Charles R. Jonas Federal Building,

401 W. Trade Street, Charlotte, North Carolina 28202. The parties’ oral arguments will be limited

to fifteen (15) minutes per side.

       Because the parties have reached the summary judgment stage, Petitioner’s Motion for

Judgment on the Pleadings (Doc. No. 65) is DENIED AS MOOT.

       IT IS SO ORDERED.


                                          Signed: March 3, 2020




                                                1
